DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because it appears Figs. 7C, 7D and 8B contain incorrect reference numerals (see Figs. 7C, 7D and 8B reproduced below).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



    PNG
    media_image1.png
    544
    758
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    551
    768
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    783
    589
    media_image3.png
    Greyscale


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  For example, a more descriptive title could be, “DISPLAY DEVICE WITH SIGNAL LINES ON DIFFERENT LAYERS CONNECTED OVER BENDING AREA”.

    PNG
    media_image4.png
    787
    651
    media_image4.png
    Greyscale



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7, and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moon et al. (US 2018/0197484 A1; hereinafter, “Moon”).
Regarding claims 1-3 and 7:
	re claim 1, Moon discloses a display device comprising: 
a base layer SUB (see above, Figs. 13A-13B “FOR CLAIMS 1-16”) including a first portion DA/FTA [0088], a second portion BA [0064] extending from the first portion, and a third portion PA [0088] extending from the second portion; 
light emitting elements PXL (i.e., any of R, G, B, in Fig. 2 and [0056]) including a first light emitting element, a second light emitting element, and a third light emitting element, the light emitting elements disposed on the first portion DA/FTA; 
a first front signal line DL1b (Fig. 13A and [0172]) disposed on the first portion DA/FTA and electrically connected to the first light emitting element (e.g., “G” in Fig. 2); 
a second front signal line DL2b (Fig. 13B) disposed on the first portion DA/FTA and electrically connected to the second light emitting element (“R” or “B” in Fig. 2), wherein the first front signal line DL1b (on layer “INS1” in Fig. 13A) and the second front signal line DL2b (on layer “INS2” in Fig. 13B) are disposed on different layers; 
a third front signal line BR (on the left side of “INS_B” in Fig. 13B) electrically connected to the third light emitting element (“R” or “B” in Fig. 2, i.e., BR is electrically connected to “DL2b”, accordingly, BR is electrically connected to “R” or/and “B”, see Figs. 2 and 13B), wherein the first front signal line DL1b (Fig. 13A), the second front signal line DL2b (Fig. 13B), and the third front signal line BR (Fig. 13B) are disposed on different layers; 
a first rear signal line DL2d (Fig. 13B) disposed on the third portion PA, wherein the first rear signal line DL2d and the first front signal line DL1b (Fig. 13A) are disposed on a same layer (on layer “BF” in Figs. 13A-13B); 
a second rear signal line BR (on the right side of “INS_B” in Fig. 13B) disposed on the third portion PA, wherein the second rear signal line BR and the second front signal line DL2b (Fig. 13B) are disposed on a same layer (on layer “BF” in Figs. 13A-13B); 
a third rear signal line DL1d (Fig. 13A) disposed on the third portion PA, wherein the third rear signal line DL1d and the third front signal line BR are disposed on a same layer (on layer “BF” in Figs. 13A-13B); and 
connection lines (DL1c and DL2c in Figs. 13A-13B) that overlap the second portion BA, wherein at least one of the connection lines DL1c electrically connects the first front signal line DL1b (Fig. 13A) and the third rear signal line DL1d (Fig. 13B);

re claim 2, the display device of claim 1, wherein the second portion BA (Fig. 1) of the base layer is bent;

re claim 3, the display device of claim 2, further comprising a data driving circuit (i.e., a data drive unit, see [0024]) disposed on the third portion PA (pad area [0088]) of the base layer, wherein the data driving circuit is electrically connected to the first rear signal line, the second rear signal line, and the third rear signal line (inherent to a drive unit mounted in the pad area [0024]); and 

re claim 7, the display device of claim 2, wherein the connection lines comprise: 
a first connection line DL1c (Figs. 12 and 13A) electrically connecting the first front signal line DL1b (see Fig. 13A above) and the third rear signal line DL1d (Fig. 13A above); 
a second connection line DL2c (Figs. 12 and 13B) electrically connecting the second front signal line Dl2b (see Fig. 13B above) and the second rear signal line BR (see Fig. 13B above); and 
a third connection line DL2c (i.e., there are numerous “DL2c” lines in Moon’s device, e.g., see Fig. 12, wherein each line “DL2” is connected by connection line “DL2c”) electrically connecting the third front signal line BR (see Fig. 13B above) and the first rear signal line DL2d (Fig. 13B above).  
Therefore, Moon anticipates claims 1-3 and 7.




    PNG
    media_image5.png
    787
    651
    media_image5.png
    Greyscale



Regarding claims 17-19:
	re claim 17, Moon discloses a display device comprising: 
a base layer SUB (see above, Figs. 13A-13B “FOR CLAIMS 17-28”) including a first portion DA/FTA (Fig. 13A), a second portion BA (Fig. 13A) extending from the first portion, and a third portion PA (Fig. 13A) extending from the second portion; 
light emitting elements PXL (Fig. 2) disposed on the first portion; 
first front signal lines DL1b (Fig. 13A above) electrically connected to at least one of the light emitting elements and disposed on the first portion; 
second front signal lines DL2b (Fig. 13B above) electrically connected to at least one of the light emitting elements and disposed on the first portion, wherein the first front signal lines DL1b are disposed on a layer INS1 (Fig. 13A above) different from a layer INS2 (Fig. 13B above) on which the second front signal lines Dl2b) are disposed; 
third front signal lines BR (see Fig. 13B above) electrically connected to at least one of the light emitting elements (“R” or “B” in Fig. 2, i.e., BR is electrically connected to “DL2b”, accordingly, BR is electrically connected to “R” or/and “B”, see Figs. 2 and 13B) and disposed on a layer INS3 (see Fig. 13B above) different from a layer (INS1 and INS2 in Figs. 13A-13B above) on which the first front signal lines DL1b and the second front signal lines DL2b are disposed; 
second rear signal lines DL1d (Fig. 13A above) disposed on the third portion PA and disposed on a same layer INS2 (Figs. 13A-13B above) as the second front signal lines DL2b are disposed on; 
third rear signal lines BR (Fig. 13B above) disposed on the third portion PA and disposed on a same layer INS3 (Fig. 13B above) as the third front signal lines BR (see Fig. 13B above) are disposed on; and 
connection lines DL1c/DL2c (Figs. 13A-13B above) electrically connecting the first front signal lines DL1b (Fig. 13A above) to the second rear signal lines DL1d (Fig. 13A above) and electrically connecting the second front signal lines DL2b (Fig. 13B above) and the third front signal lines BR (see Fig. 13B above) to the third rear signal lines BR (see Fig. 13B above);

re claim 18, the display device of claim 17, wherein the second portion BA (Fig. 1) of the base layer is bent; and

re claim 19, the display device of claim 18, further comprising a data driving circuit (i.e., a data drive unit, see [0024]) disposed on the third portion PA (pad area [0088]) of the base layer, wherein the data driving circuit is electrically connected to the first rear signal line, the second rear signal line, and the third rear signal line (inherent to a drive unit mounted in the pad area [0024]).
Therefore, Moon anticipates claims 17-19.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 4-6, 14, 20-22 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon.
Regarding claims 4-6 and 20-22:
	Moon does not explicitly disclose materials for the signal lines; however, Moon discloses metal materials well suited for conductors, electrode and lines include molybdenum and aluminum (e.g., see [0109, 0110, 0112]).  It would have been obvious to one of ordinary skill in the art to specifically use molybdenum and aluminum for the signal line in Moon because such metal materials were very well known for intended use as conductors, lines, and/or electrodes (see MPEP 2144.06 and MPEP 2144.07).  Accordingly, these claims are deemed obvious by specifically incorporating the well-known metal materials (molybdenum and aluminum) into Moon.
Regarding claims 14 and 26:
	Moon discloses transistors electrically connected to the light emitting elements EL (Fig. 4 and [0081]) but does not explicitly disclose a power line providing an initialization voltage to the transistors; however, it was common in the art to incorporate an initialization voltage power line; accordingly, it would have been obvious to one of ordinary skill in the art to specifically incorporate an initialization voltage line into Moon in order to acquire a functional display device.

Allowable Subject Matter
Claims 8-13, 15-16, 23-25, 27 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Claims 8 and 9 are allowed primarily because the prior art of record cannot anticipate or render obvious the limitations in claim 8 (when combined with claims 1 and 2), and claim 9 depends from claim 8;
Claims 10 and 11 are allowed primarily because the prior art of record cannot anticipate or render obvious the limitations in claim 10 (when combined with claims 1 and 2), and claim 11 depends from claim 10;
Claims 12 and 13 are allowed primarily because the prior art of record cannot anticipate or render obvious the limitations in claim 12 (when combined with claims 1 and 2), and claim 13 depends from claim 12;
Claims 15 and 16 are allowed primarily because the prior art of record cannot anticipate or render obvious the limitations in claim 15 (when combined with claim 1), and claim 16 depends from claim 15;
Claim 23 is allowed primarily because the prior art of record cannot anticipate or render obvious the limitations in this claim when combined with claims 17 and 18;
Claim 24 is allowed primarily because the prior art of record cannot anticipate or render obvious the limitations in this claim when combined with claims 17 and 18;
Claim 25 is allowed primarily because the prior art of record cannot anticipate or render obvious the limitations in this claim when combined with claims 17 and 18; and 
Claims 27 and 28 are allowed primarily because the prior art of record cannot anticipate or render obvious the limitations in claim 27 (when combined with claim 17), and claim 28 depends from claim 27.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   The references listed on the attached PTO-892 disclose display devices with a bending area, signal lines, and/or connection lines having some similarity to that of the current invention.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEX H MALSAWMA whose telephone number is (571)272-1903. The examiner can normally be reached M-F (4-12 Hours, between 5:30AM-10PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEX H MALSAWMA/Primary Examiner, Art Unit 2892